Electronically Filed
                                                     Supreme Court
                                                     26079
                                                     18-AUG-2020
                                                     08:05 AM



                            NO. 26079

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                  NATHAN R. BRENNER, Respondent.


                       ORIGINAL PROCEEDING
    (ODC 03-215-7815, 03-264-7864, 03-275-7875, 03-285-7885,
03-301-7901, 03-303-7903, 03-323-7923, 03-335-7935, 03-374-7974,
03-004-7984, 07-055-8515, 07-056-8516, 07-126-8586, 07-127-8587,
              07-128-8588, 07-129-8589, 10-001-8835

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                   assigned by reason of vacancy)

          Upon consideration of the August 7, 2020 report, filed

by Bradley Tamm, Chief Disciplinary Counsel of the Office of

Disciplinary Counsel, to close this trusteeship over the legal

practice of former attorney Nathan R. Brenner, conducted pursuant

to Rule 2.20 of the Rules of the Supreme Court of the State of

Hawai&i (RSCH), and upon review of the record in this matter, we

conclude that nothing further remains to be done in this

trusteeship.   Therefore,
          IT IS HEREBY ORDERED that the clerk of the court shall

close Supreme Court Case No. 26079.

          DATED: Honolulu, Hawai#i, August 18, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Katherine G. Leonard




                                2